Citation Nr: 0432837	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  99-20 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
lumbosacral strain with degenerative changes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel



INTRODUCTION

The veteran served on active duty from September 1961 to 
January 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's claim for 
an increased rating for his service-connected lumbosacral 
spine disability.  The veteran filed a timely appeal to this 
adverse determination.

When this matter was previously before the Board in January 
2001, and again in May 2003, it was remanded to the RO for 
further development, which has been accomplished.  The second 
remand was necessary because the veteran had submitted 
additional evidence without waiver of RO review.  
Subsequently, the veteran requested and was provided with a 
Travel Board hearing.  The case is now before the Board for 
appellate consideration.

In reviewing the veteran's claim, the Board observes that 
during the course of his September 2004 hearing before the 
undersigned, the veteran was asked "why do you feel you 
should be [rated] higher than 20 percent"?  In response, the 
veteran indicated that, because of his disability, "I can't 
go to work."  The Board determines that a liberal reading of 
this statement reasonably raises the issue of entitlement to 
a total rating for compensation based on individual 
unemployability due to service-connected disabilities.  See 
Douglas v. Derwinski, 2 Vet. App. 435, 438-39 (1992); EF v. 
Derwinski, 324, 326 (1991).  As this issue has not been 
developed or certified for appellate review, it is hereby 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.







REMAND

A preliminary review of the veteran's claims file indicates 
that the claim for a rating in excess of 20 percent for 
lumbosacral strain with degenerative changes requires 
additional development prior to Board adjudication.  Service 
connection for the veteran's back disability was granted in 
an April 1971 rating decision.  The veteran's disability was 
diagnosed as mildly symptomatic, chronic lumbosacral 
arthritis on a VA examination in March 1971. 

The Board notes that during the course of hearing before the 
undersigned in September 2004, the veteran testified that he 
was receiving current treatment from both a private 
physician, Dr. Meriwether, and at the VA Medical Center in 
Bay Pines, Florida.  The Board believes that it must obtain 
these records prior to final adjudication of the veteran's 
appeal.  See 38 U.S.C.A. § 5107 (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611, 612-613 (1992) (the VA has 
constructive, if not actual, knowledge of records generated 
by the VA); Murincsak v. Derwinski, 2 Vet. App. 363, 372-373 
(1992) (when the VA has knowledge of relevant records, the 
BVA must obtain these records before proceeding with the 
appeal).

The Board also observes that while the veteran sustained an 
inservice injury, which resulted in the lumbosacral strain 
with degenerative changes for which he is service-connected, 
the record also indicates that the veteran sustained injuries 
in two post-service automobile accidents, in September 1996 
and in June 2000, which the veteran concedes "worsened" his 
back problems.  In June 2002, at the request of VA, the 
veteran was examined and a medical opinion was obtained in an 
attempt to separate out the veteran's service-connected 
disability from any additional disability, which was 
sustained as a result of the post-service accidents.  
However, following this examination, the examiner concluded 
"it is impossible to tell which current finding is related 
to which incident without the resort to speculation."  




During the course of the veteran's hearing before the 
undersigned in September 2004, the veteran agreed with his 
service representative's characterization that his post-
service automobile accidents had "aggravated your already 
service-connected back condition."  He also indicated that 
he had recently begun to experience radiculopathy in both 
lower extremities, which he believed was related to his 
service-connected lumbosacral strain with degenerative 
changes.  The Board also notes that the veteran has been 
diagnosed with lumbar disc pathology, and, indeed, in 1997, 
several months following his first automobile accident, 
underwent a lumbar discectomy.  The veteran testified that 
the surgery in 1997 was due to problems occasioned by his 
1996 car accident.  The Board believes that a new VA 
examination of the veteran's low back is needed with an 
additional attempt to separate out, to the extent possible, 
that portion of the veteran's current back disorder which is 
related to his service-connected injury from that portion, if 
any, which is due to the post-service automobile crash 
injuries in September 1996 and June 2000.  As part of this 
examination, the examiner should comment on the presence or 
absence of neurological impairment, including the neuropathy 
of the lower extremities alleged by the veteran, and opine 
whether such neurological impairment, if present, is due to 
the service-connected lumbosacral strain, the post-service 
automobile accidents, or some other source.

Therefore, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
development:

1.  After obtaining any necessary 
authorizations from the veteran, the RO 
should contact Dr. Michael W. Meriwether, 
4054 Sawyer Road, Sarasota, Florida, 
34233, and request copies of all 
treatment records created since May 2004 
concerning treatment for the veteran's 
back problems.  The RO should also 
request and obtain all such records from 
the Bay Pines VAMC created since March 
2004.  Any such records received should 
be associated with the veteran's claims 
file.  If the search for such records has 
negative results, a statement to that 
effect should be placed in the veteran's 
claims file.

2.  Following the receipt of any records 
received pursuant to number (1) above, 
the veteran should be afforded a VA 
examination to determine the nature and 
severity of his service-connected 
lumbosacral strain with degenerative 
changes.  As part of this examination, 
the examiner should determine whether any 
associated neurological impairment is 
present, to particularly include any 
neuropathy of the lower extremities.  The 
examiner should then provide an opinion 
distinguishing, to the extent possible, 
that portion of the veteran's current 
back disorder which is related to his 
service-connected injury from that 
portion, if any, which is due to post-
service automobile accidents in September 
1996 and in June 2000.  If the symptoms 
cannot be distinguished it should be 
noted in the opinion.  The examiner 
should also ensure that the VA 
examination findings correspond to the 
old and new criteria contemplated under 
VA's new General Formula for Diseases and 
Injuries of the Spine.  The claims folder 
should be made available to the examiner 
for review and that it was available 
should be noted in the opinion.  Any and 
all tests deemed necessary by the 
examiner for a full evaluation should be 
accomplished.

In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), in describing the 
manifestations of the veteran's service-
connected lumbosacral strain with 
degenerative changes, the examination 
report must cover any 

weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, or pain 
with use, and provide an opinion as to 
how these factors result in any 
limitation of motion.  If the veteran 
describes flare-ups of pain, the examiner 
must offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up, 
that fact should be so stated. 

3.  After the above development has been 
completed, and after giving the appellant 
the full opportunity to supplement the 
record if desired, the RO should review 
the case and assure that all indicated 
actions are complete.  The RO should next 
readjudicate the issue of the veteran's 
entitlement to a disability rating in 
excess of 20 percent lumbosacral strain 
with degenerative changes.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be afforded the applicable 
time to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                  
_________________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




